HIRAM CHURCH FORD, Senior District Judge.
By this action, the Plaintiff Alonzo Whitis invokes the jurisdiction of the Court under Section 205(g) of the Social Security Act, as amended, (42 U.S.C. § 405(g)) to review the decision of the Secretary of Health, Education and Welfare, by which, upon consideration of the evidence presented, it was held that in the light of the entire evidence of the record the claimant, Alonzo Whitis, did not establish that his impairment, either singularly or in combination, was of such severit3r as to preclude him from engaging in substantial gainful activity at any time for which his application of December 29, 1960, was effective, and held that the claimant was not entitled to disability insurance benefits under Section 223 of the Social Security Act, as amended, based on his application filed December 29, 1960.
On this date the Court met with Mr. Lohren F. Martin, counsel for Plaintiff, and Assistant United States Attorney A. L. Brooks, Jr., counsel for Defendant, and the transcript of the record in this *835case so far as here pertinent was read and considered.
After considering the briefs filed by counsel for the respective parties and hearing their arguments upon the question at issue, I am of the opinion that the conclusions of fact set out in the decision rendered by the Secretary are supported by substantial evidence and are conclusive under the provisions of Section 205(g) of the Act, 42 U.S.C. § 405 (g).
For the reasons indicated, I am of the opinion that the Plaintiff, Alonzo Whitis, is not entitled to disability insurance benefits under section 223 of the Social Security Act, as amended (42 U.S.C. § 423)-, based upon his application filed December 20, 1960, and in all respects the findings and conclusions of the Secretary are ordered affirmed.